FILED
                           NOT FOR PUBLICATION                              DEC 20 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30038

              Plaintiff-Appellee,                D.C. No. 2:09-cr-00116-RHW

 v.
                                                 MEMORANDUM*
EDDIE RAY HALL, a.k.a. Eddy R. Hall,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                          Submitted December 14, 2016 **

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Eddie Ray Hall appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hall contends that he is eligible for a sentence reduction under Amendment

782 to the Guidelines because the district court erred in concluding that his prior

convictions qualified him as a career offender. We need not reach that question

because the district court stated that, even if Hall were eligible for a sentence

reduction, it would not grant one. We review that determination for an abuse of

discretion, see United States v. Dunn, 728 F.3d 1151, 1155 (9th Cir. 2013), and

find none. Contrary to Hall’s claim, the court correctly calculated the amended

Guidelines range. It explained that a reduction to a sentence within that range was

not warranted, notwithstanding Hall’s positive post-sentencing conduct, in light of

Hall’s criminal history and the threat he poses to the public. These were proper

considerations. See U.S.S.G. § 1B1.10 cmt. n.1(B).

      AFFIRMED.




                                           2                                  16-30038